DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the take-off and landing device provided on the lower surface of the vertical tail in claim 1; the take-off and landing device provided on a lower surface of two or more of the fuselage, the vertical tail and the wing (see specification antecedent basis objection below); the buoyancy unit that has an open hollow structure having an intermediate space in claim 4; the propeller system of claim 6; the power line of claim 7; and the main engine and the power line of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites that the drone is equipped with a take-off and landing device (i.e. a single device) wherein the device is provided on the lower surface of one or more of the fuselage, the vertical tail, and the wing. A review of the disclosure does not provide any support for a singular take-off and landing device being connected to two or more of the structures selected from the fuselage, the wing, and the vertical tail. The disclosure only supports multiple take-off and landing devices, wherein each is only connected to one of the structures selected from those outlined above. Similarly, claim 2 recites that the take-off and landing device is detachably connected to the fuselage and/or the vertical tail and/or the wing. As outlined above, there is no support in the disclosure for a singular device capable of detachably connecting to two or more of the three drone structures. Claim 3 also has a similar issue since a singular bump cannot be located in more than one of the necks simultaneously. 
Claim Objections
Claims(s) 1, 3, 7, and 8 is/are not in compliance with MPEP 608.01(m) which states: "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.750)." 
Claims 1 and 3 objected to because of the following informalities:  
In line 3 of claim 1, the phrase “the lower surface of” should be replaced with “a lower surface of.” 
The current indentation and/or punctuation of claim 3 is not clear. It appears as though there should be a semicolon after “landing device” in line 2 followed by the phrase “and wherein” such that it is clear that there is a bump on the take-off and landing device only, with the neck being located on one or more of the fuselage, vertical tail, and wing. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1:
“a take-off and landing device” (henceforth referred to as “TOLD”)- The term “device” has been found to be a generic placeholder for invoking 35 USC 112(f). See Williamson v. Citrix (Fed.Cir.2015). The placeholder is preceded by the function of “take-off and landing” but the modifier does not impart structure(s) on its own. The device is then recited to comprise “a buoyancy unit” and “a power device [which] is capable of generating thrust to push the buoyancy unit to move.” From a review of the disclosure, the TOLD is recited to comprise the buoyancy unit used to support the drone when floating on water and supporting the drone when landing on land, and the power device for driving the drone via movement of the buoyancy device. As such, the TOLD is interpreted to comprise: “a buoyancy device” and “a power device.” However, each element of the TOLD appears to further invoke 35 USC 112(f) as outlined below, such that, the TOLD is interpreted to comprise the specified elements recited below. 
“a buoyancy unit” - The term “unit” has been found to be a generic placeholder for invoking 35 USC 112(f). See MPEP 2181§I.A. The placeholder is preceded by the functional modifier “buoyancy” but this does not impart any particular structure(s). The remainder of the claim also fails to recite any other structure(s) capable of providing buoyancy. A review of the disclosure shows that the buoyancy unit is an open hollow structure capable of floating on water (e.g. a pontoon) - paragraphs [0009] and [0014]
“a power device [which] is capable of generating thrust to push the buoyancy unit to move” - The term “device” has been found to be a generic placeholder for invoking 35 USC 112(f). See Williamson v. Citrix (Fed.Cir.2015). The placeholder is preceded by the modifier “power” but this does not impart any particular structure(s). The placeholder is also coupled to the function of generating thrust to push the buoyancy unit to move. The claim provides no further structure(s) capable of providing such function. A review of the disclosure shows that the “power device” comprises: a main engine capable of generating electricity and a thruster connected through a power line and configured to be driven by electricity - paragraph [0013].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: Claim 3. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “neck” in claim 3 is used by the claim to mean “a receptacle; slot; channel; recess,” while the accepted meaning defined by Merriam-Webster Dictionary is “2: a relatively narrow part suggestive of a neck: such as a (1): the constricted end of a bottle.” The term is indefinite because the specification does not clearly redefine the term. It appears as though the present phrasing might be due to a machine-translation of the present application from Chinese. As the term “bump” is utilized to describe a corresponding protrusion that fits into the neck, it would not be considered impermissible new matter to use different terminology as outlined above to correctly define the element shown in the figures and described in the specification. 
Claim 4 recites the limitation "the intermediate space of the buoyancy unit” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. As presently claimed, the intermediate space is not commensurate to the open hollow structure such that it should be amended to recite “an intermediate space.” 
Claims 5-9 draw dependency from claim 4 and incorporate the indefiniteness of the parent claim. Each of claims 5-9 is therefore rejected for at least the same rationale outlined above with respect to claim 4 for failure to overcome the same. 
Claim limitation “propeller system” in claim 6 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “system” has been found to be a generic placeholder for invoking 35 USC 112(f). See MPEP 2181§I.A. However, the placeholder is preceded by “propeller.” As the claim limitation uses the word “means” or a generic placeholder (i.e. system) coupled with functional language, but it is modified by some structure (i.e. propeller) or material that is ambiguous regarding whether that structure or material is sufficient for performing the claimed function, the boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim 10 recites that the amphibious drone is equipped with “one of the take-off and landing devices, the take-off and landing device is provided on the lower surface of the fuselage, and the take-off and landing device is located directly below the central axis of the amphibious drone.” Claim 10 draws dependency from claim 1 which recites the amphibious drone is “equipped with a take-off and landing device.” It is therefore unclear claim 10 is reciting that the drone comprises more than one take-off and landing device with the recitation “one of the take-off and landing devices.” In the instance that two or more TOLDs are present, it is unclear which of them is provided on the fuselage and if the same one or a different one is being located directly below the central axis of the drone. Second, there is insufficient antecedent basis for the phrase “the central axis of the amphibious drone” in line 4. Additionally, “central axis” is unclear as it appears to indicate only an axis passing through the center of the drone which could be a center of mass or a center of gravity. As many axes can pass through these centers, it is unclear how “locating directly below” the axis should be interpreted as it is not specific to a longitudinal axis, a transverse axis, etc. Furthermore, as an axis is only a line, and being located below something requires a plane, the claim requires further clarification such as “below a horizontal plane extending along the longitudinal axis.”
Claims 11 and 12 each recite “the central axis of the amphibious drone” in lines 3 and 2, respectively. As outlined above with respect to claim 10, there is insufficient antecedent basis for the phrase “the central axis of the amphibious drone.” Additionally, “central axis” is unclear as it appears to indicate only an axis passing through the center of the drone which could be a center of mass or a center of gravity. As many axes can pass through these centers, it is unclear how “locating directly below” the axis should be interpreted as it is not specific to a longitudinal axis, a transverse axis, etc. Furthermore, as an axis is only a line, and being located below something requires a plane, the claim requires further clarification such as “below a horizontal plane extending along the longitudinal axis.”
Claim 12 recites “the take-off and landing device.” in line 1. Claim 12 draws dependency from claim 11, which recites that the drone comprises at least two TOLDs. It is unclear which of the two or more TOLDs is being referred to as “the TOLD” in claim 12. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0394900 A1 to They. 
Re: Claim 1. They teaches an amphibious aircraft (Abstract; Figs. 7 and 11, 62, amphibious aircraft), comprising a fuselage, a vertical tail and a wing (Figures 7, 11, and 3B illustrate the amphibious aircraft as a conventional fixed-wing aircraft having a fuselage, vertical tail, and wing), wherein the amphibious drone is equipped with a take-off and landing device (Abstract; Figs. 4-7), the take-off and landing device is provided on the lower surface of one or more of the fuselage (Fig. 7 illustrates the device of Fig. 4 attached to the underside of the fuselage), the vertical tail and the wing, the take-off and landing device comprises a buoyancy unit (Figs. 4 and 8, 141 and 151, floats), and a power device (Fig. 4, 50/51, jet drive/drive motor; Fig. 8, 64, tunnel thruster), and the power device is capable of generating thrust to push the buoyancy unit to move (paragraphs [0006],[0030]-[0034] - floats are provided with propulsion devices for taxiing the aircraft in the water). They therefore teaches all the elements of claim 1 except for the aircraft being a “drone” as recited in the preamble of the present claim. The Cambridge Aerospace Dictionary defines a “drone” as “1 Pre-programmed pilotless aircraft, usually employed as airborne target; either pilotless version of obsolete combat aircraft or smaller aircraft designed as a target. Totally different species from RPVs. 2 Loosely and unfortunately used as synonym for RPV or UAV.” In the present application, Applicant describes both military and other non-military fields of endeavor including police, agriculture, geology, electricity, disaster relief, and video shooting in the Background of the invention. It is therefore interpreted that Applicant is intending to define an unmanned aerial vehicle (UAV) or a remotely piloted vehicle (RPV) in the second colloquial definition outlined in the dictionary as opposed to a towed or programmed vehicle to be used as a target. However, it is noted that nowhere in the entirety of the present disclosure has an autopilot or system for providing remote control or autonomous operation described. In the disclosure of They, paragraph [0034] outlines that the control console of the aircraft is provided with controls for steering and propelling the taxiing of the aircraft floats on the water. Examiner gives Official Notice that the use of autopilots and/or remote control systems for controlling all aspects of aircraft flight that would otherwise be performed by a pilot in a manned aircraft are commonplace in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a remote control system and/or an autopilot to actuate the in-flight operation of the aircraft including the control surfaces and throttle, as well as, providing the functional control of the control console taught by They for water taxiing operations, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). One of ordinary skill in the art would have been motivated to provide an autopilot and/or a remote control system to the aircraft of They to increase the safety of manned flight operations via a redundant system in case of a pilot being unable to operate the aircraft and/or to provide a UAV that can operate without human occupants for flights that are too dangerous for occupants or where the cost of operation would be cheaper without a human pilot as is known in the art. 
Re: Claim 2. They renders obvious the limitations of claim 1 as outlined above. They illustrates that the take-off and landing device is coupled to the fuselage of the aircraft in Figures 7 and 11. However, it is not expressly recited that the take-off and landing device is detachably connected to the fuselage and/or the vertical tail and/or the wing. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a detachable connection between the TOLD and the aircraft fuselage, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). One of ordinary skill in the art would have been motivated to provide a detachable connection between the TOLD and the aircraft fuselage to allow retrofitting of preexisting aircraft and/or to allow maintenance including repairs and replacement of the TOLDs independent of the aircraft. 
Re: Claim 3. As best understood due to indefiniteness, They renders obvious the amphibious drone according to claim 2 as outlined above. However, it is not expressly disclosed that a bump is provided on the take-off and landing device, the lower surface of the fuselage and/or the vertical tail and/or the wing is provided with a neck, and when the take-off and landing device and the fuselage and/or the vertical tail and/or the wing are in a connected state, the bump is provided in the neck. Examiner gives Official Notice that protrusions including bolts or other detachable male connectors which connectable couple to corresponding nuts or other female connectors which are interpreted to respectively be “bumps” and “necks” are well-known in the art of mechanical connections. One of ordinary skill in the art would have been motivated to provide a female connector (i.e. neck) on the fuselage and/or struts extending from the fuselage of the aircraft of They and a corresponding male connector (i.e. a bump) on the TOLDs of They in order to provide a connection between the two elements in a known manner that provides an easy to install and separate connection. One of ordinary skill would have found it obvious to locate the bump on the TOLD and the neck on the aircraft/struts so that the aircraft could be raised off the ground and the TOLDs installed and removed via alignment and lowering of the aircraft or raising of the TOLDs so that the male and female connectors mate together. 
Re: Claim 4. As best understood due to indefiniteness, They renders obvious the amphibious drone according to claim 2 as outlined above, wherein the buoyancy unit is an open hollow structure (They teaches that the floats comprise a hull), and at least a part of the power device is located in the intermediate space of the buoyancy unit (Figs. 4 and 8; paragraphs [0012] and [0016]; They teaches that the jet drives and tunnel-type thrusters are mounted inside the hull of the floats).
Re: Claim 5. As best understood due to indefiniteness, They renders obvious the amphibious drone according to claim 4 as outlined above, wherein the power device comprises a thruster (Figs. 8-10B; tunnel-type thruster), and the thruster is provided in the intermediate space of the buoyancy unit (Fig. 8; [0016]; They teaches that the tunnel-type thrusters are mounted inside the hull of the floats).
Re: Claim 6. As best understood due to indefiniteness, They renders obvious the amphibious drone according to claim 5 as outlined above, wherein the thruster is a propeller system (Figs. 8-10B; tunnel-type thruster; 77, thruster propeller). 
Re: Claim 7. As best understood due to indefiniteness, They renders obvious the amphibious drone according to claim 5, wherein the power device is in electrical communication with a power source and a control console operated by a pilot in the fuselage (Abstract, [0034], Figs. 1A,1B). The drone of They therefore comprises a powerline between the fuselage and the power device. However, They does not expressly disclose that the electrical communication setup comprises a power connector, the power connector is located at the connection position between the take-off and landing device and the fuselage and/or the vertical tail and/or the wing, the thruster and the power connector are connected by a power line, a power connector is further provided at the connection position between the fuselage and/or the vertical tail and/or the wing and the take-off and landing device, and the power device and the fuselage and/or the vertical tail and/or the wing are electrically connected through the connection state of the power connector. Examiner gives Official Notice that providing power connectors at junctions between electrical power lines connecting devices are incredibly well-known in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide multiple power connectors along the power lines, especially at the location of the connection between the TOLD and the attachment structure, the location of the attachment structure and the fuselage junction, and between the control system and the fuselage to provide ease of installation and repair of the electrical system as is known in the art. 
Re: Claim 8. As best understood due to indefiniteness, They renders obvious the amphibious drone according to claim 5 as outlined above. They also teaches that a power source is in electrical communication with the propulsion system in paragraph [0035] and that the power source thruster is a propeller connected to a drive motor in paragraph [0068] (motors are noted to be electrically powered). However, They does not expressly disclose that the power device further comprises a main engine (this is interpreted to be an internal combustion engine (ICE) system), wherein the main engine is located inside the buoyancy unit, the main engine and the thruster are connected through a power line, and the main engine is capable of generating electricity to drive the thruster to move. Examiner gives Official Notice that drive motors powered by electricity generated by an internal combustion engine coupled to an alternator and to the motor via a power line are incredibly well-known. The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to substitute the generic power source of They for an ICE which generates electricity for powering the taxiing system in order to reduce the recharging time required for a battery power source as refueling a fuel tank to power an engine is common place in the art. Furthermore, one of ordinary skill in the art would have been motivated to locate the ICE inside the float rather than on the aircraft itself so that the taxiing system could operate independently of the aircraft engine operation while the aircraft is in the water. 
Re: Claim 9. As best understood due to indefiniteness, They renders obvious the amphibious drone according to claim 4, wherein the buoyancy unit is a pontoon (See Figs. 4 and 8, 141 and 151 are floats connected to the amphibious sea plane. A “pontoon” is defined by Merriam-Webster Dictionary as “2: a float especially of a seaplane”). 
Re: Claim 10. As best understood due to indefiniteness, They renders obvious the amphibious drone according to claim 1, wherein the amphibious drone is equipped with one of the take-off and landing devices (Figs. 4 and 8 in view of Figs. 7 and 11), the take-off and landing device is provided on the lower surface of the fuselage (Figs. 7 and 11 illustrate the TOLDs connected to the lower surface of the aircraft fuselage), and the take-off and landing device is located directly below the central axis of the amphibious drone (the TOLDs are located below the central axis of the drone).
Re: Claim 11. As best understood due to indefiniteness, They renders obvious the amphibious drone according to claim 1, wherein the amphibious drone comprises at least two of the take-off and landing devices (Figs. 4 and 8, there are two TOLDs as outlined above with respect to claim 1 present), and all the take-off and landing devices are symmetrically arranged along the central axis of the amphibious drone (See plan view of aircraft in Figs. 3A and 3B wherein the TOLDs are oriented symmetrically across the longitudinal axis of the aircraft).
Re: Claim 12. As best understood due to indefiniteness, They renders obvious the amphibious drone according to claim 11, wherein the take-off and landing device is symmetrically provided directly below the vertical tail along the central axis of the drone (See Figs. 4 and 8 in view of Fig. 7 wherein the TOLDs extend symmetrically about the longitudinal axis, are each below the height of the tail, and extend from the nose of the aircraft to location of the tail such that they are “directly below” the tail).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647